Citation Nr: 0927590	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-22 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for colon cancer as a 
result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The Veteran had active military service from June 1950 to May 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

By a July 2007 decision, the Board remanded the Veteran's 
claim for additional development.  In that decision, the 
Board also denied claims of service connection for hearing 
loss and tinnitus.  The claims file indicates that the 
Veteran appealed the July 2007 decision to the United States 
Court of Appeals for Veterans Claims (Court).  According to 
the Court's docket information, the case before the Court has 
been closed and the appeal has been dismissed.  Thus, the 
Board will address the sole remaining issue on appeal-the 
claim of service connection for colon cancer.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

As noted in the remand section of the July 2007 decision, the 
Veteran contends that he should be awarded service connection 
for colon cancer as a result of exposure to ionizing 
radiation during military service.  Primarily, he alleges 
that he was exposed to residual fall-out from nuclear weapons 
testing while he was stationed at Nellis Air Force Base in 
Nevada.  He also states that he may have been exposed to 
radiation when he visited Hiroshima, Japan during his 
military service in that country.  The Veteran believes that 
the alleged radiation exposure caused his colon cancer.

The Board has determined that the Veteran's claim falls 
within the bounds of the procedural framework for development 
of claims based on exposure to ionizing radiation.  See 
38 C.F.R. § 3.311 (2008).  Pursuant to the regulations, the 
Board remanded the claim so that all records pertaining to 
the Veteran's radiation dose in service could be forwarded to 
the Under Secretary for Health for a dose estimate, to the 
extent feasible, based on available methodologies.  See 
38 C.F.R. § 3.311(a)(2)(iii).  The Board instructed that if 
it was then determined that the Veteran was exposed to 
ionizing radiation as a result of his claimed activities, the 
claim must be referred to the Under Secretary of Benefits for 
further consideration in accordance with 38 C.F.R. 
§ 3.311(c).  See 38 C.F.R. § 3.311(b)(1).  Thereafter, the 
Under Secretary of Benefits would make a determination as to 
whether it is at least as likely as not that the Veteran's 
colon cancer resulted from exposure to radiation in service.  
See 38 C.F.R. § 3.311(c)(1)(i).

A request for a dose estimate from the Under Secretary of 
Health was properly made in October 2007.  Later in October 
2007, the Chief Public Health and Environmental Hazards 
Officer responded that it was not possible to provide a dose 
estimate or a range of possible doses for the Veteran's 
radiation exposure during military service.  It was 
recommended that VA contact the United States Air Force for a 
dose estimate.

In November 2008, a request was made to the Air Force for a 
dose estimate.  A response was received by way of a February 
2009 memorandum from the Chief of Radiation Programs of the 
Air Force Medical Support Agency of the Department of the Air 
Force.  The memorandum indicated that a specific dose 
estimate could not be provided for the Veteran because 
dosimetry data is not maintained for non-occupational 
radiation workers exposures.  However, a comprehensive 
literature review of several publications was conducted.  The 
memorandum contained an opinion that given the Veteran's 
information, and in consideration of the research, the 
Veteran's military duties and duty locations do not appear to 
have placed him in situations that would have resulted in 
increased risk for exposure to fall-out radiation.

Despite the opinion, the memorandum supplies positive dose 
estimates for the Veteran.  For 1951 and 1952, it was 
indicated that for people living in Clark County, Nevada, as 
was the case with the Veteran, the average dose was less than 
.001 mSv during 1951 and less than .003 mSv in 1952.  
Additionally, for the Veteran's time period of service in 
Japan, it was noted that a conservative dose estimate would 
be less than .1 rem, which is the annual radiation dose limit 
currently applicable to members of the general public in the 
United States.

The Court has held that no further development is necessary 
under 38 C.F.R. § 3.311 when a dose estimate is zero.  See 
Wandel v. West, 11 Vet. App. 200, 205 (1998).  Common sense 
dictates that the dose estimates provided in the 
February 2009 memorandum by the Air Force are not from the 
type of exposure to ionizing radiation contemplated by 
section 3.311.  That is, the dose estimates appear to simply 
be the exposure levels to ionizing radiation experienced by 
the general public.  Nevertheless, the dose estimates 
provided were not zero.  In Wandel, the Court noted that, in 
many cases involving dose estimates, a veteran's exposures is 
reported as "less than 1 rem," which suggests some 
exposure, and would consequently trigger additional 
development under section 3.311.  Id. at 205.  In the present 
case, the dose estimates provided in the February 2009 
memorandum reflect some exposure to ionizing radiation as a 
result of his claimed activities.

In view of this information, additional development is 
warranted under 38 C.F.R. § 3.311.  The claim must be 
referred to the Under Secretary of Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  See 
38 C.F.R. § 3.311(b)(1).  Unfortunately, this step in the 
development was not complied with in accordance with the 
Board's July 2007 remand instructions.  The Board is bound by 
the regulations and the claim must be remanded again in order 
to achieve compliance with the previous instruction.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a 
remand by the Board confers on the veteran, as a matter of 
law, a right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand).

Accordingly, this case is REMANDED for the following actions:

1.  Refer the claim to the Under 
Secretary for Benefits for consideration 
under 38 C.F.R. § 3.311(c).  Include the 
February 2009 memorandum from the Air 
Force for review of the dose estimates 
(less than .001 mSv in 1951, less than 
.003 mSv in 1952, and less than .1 rem in 
Japan).  Obtain sufficient documentation 
from any medical professional who 
provides an opinion in connection with 
the claim as to their expertise in 
radiogenic diseases.  

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

